Exhibit 10.3

PURCHASE, SEVERANCE, AND RELEASE

AGREEMENT

MICHAEL L. KRALL

and

PURE BIOSCIENCE, INC.

EFFECTIVE DATE:

13 August 2013



--------------------------------------------------------------------------------

PURCHASE, SEVERANCE, AND RELEASE AGREEMENT

I

PARTIES

THIS PURCHASE, SEVERANCE, AND RELEASE AGREEMENT (the “Agreement”) is entered
into effective as of the 13th day of August, 2013 (the “Effective Date”), by and
between MICHAEL L. KRALL, an individual residing in the State of California
(“Krall”); and, PURE BIOSCIENCE, INC., a Delaware corporation (“PURE”). Krall
and PURE are sometimes referred to collectively herein as the “Parties”, and
each individually as a “Party”.

II

RECITALS

A. Krall serves as the CEO of PURE, in addition to holding a number of
additional officer positions and acting as the Chairman of PURE’s Board of
Directors.

B. Krall’s employment as the CEO of PURE is subject to that certain Amended and
Restated Employment Agreement dated 12 October 2009 and amended October 26, 2011
(the “Employment Agreement”).

C. As part of a reorganization and restructuring of PURE’s business, Krall’s
employment relationship with PURE is hereby acknowledged to be terminated
effective immediately.

D. As a result of and in conjunction with the termination of employment and
commencement of the subsequent consulting relationship under Section 4.6, below
(the “Consulting Relationship”), PURE desires ongoing access to all of Krall’s
Intellectual Property regarding PURE and PURE’s technologies and products,
including Trade Secrets, Inventions, Ownership Rights and Developments which
were not previously assigned to PURE by Krall or where the effectiveness of such
assignment might be contestable

E. Subject to strict and timely performance by PURE of each and all of its
obligations to Krall hereinafter specified, Krall is willing to and hereby does
provide assurances to PURE that he will not assert any claims of any kind
against PURE and specifically identified related parties, whether arising out of
(i) Krall’s previous employment with PURE, or (ii) with the exception of rights
of the Parties created in this Agreement, any other relationship or claim of
right whatsoever arising out of or any manner or form related to the
relationship between the Parties.

F. This Agreement is to specifically encompass all of the claims and related
factual and legal circumstances noted above, including though not limited to all
rights, duties, and obligations arising under the Employment Agreement
(collectively referred to as the “Employment Relationship”). As such, it is the
intent of the Parties that their respective rights and obligations to each other
from this day forward shall be determined exclusively under the terms of this
Agreement.

G. All Parties are desirous of settling all rights under the Employment
Relationship and releasing each other from all future liability, except as
otherwise expressly provided herein to the contrary.

H. NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

 

1



--------------------------------------------------------------------------------

III

RELEASE AND PAYMENT OBLIGATIONS

3.1 Exchange. In consideration of (i) the execution of this Agreement; (ii) the
satisfaction of PURE’s obligations described below; (iii) the satisfaction of
Krall’s obligations described below; (iv) ongoing access to Krall’s Intellectual
Property transferred from Krall to PURE through the assignment of rights herein
and by way of the Consulting Relationship; and, (v) other good and valuable
consideration, the receipt and value of which is hereby confirmed, Krall on the
one hand, and PURE on the other hand, shall hereby fully, finally, and forever
settle and release each other from any and all claims, losses, fines, penalties,
damages, demands, judgments, debts, obligations, interests, liabilities, causes
of action, breaches of duty, costs, expenses, judgments and injunctions of any
nature whatsoever, whether known or unknown, from all relationships between the
Parties, specifically including, but not limited to, those arising under, in
connection with, or as a result of the Employment Relationship (cumulatively
referred to as the “Released Claims”).

3.2 Payment Obligations.

3.2.1. Separation Payment. Upon execution and delivery of this Agreement by
Krall and the satisfaction of the conditions under Section 3.12, below, PURE
shall pay to Krall as a “Separation Payment” the sum of Twenty-five Thousand
Dollars ($25,000.00). Said Separation Payment shall be in the form of check or
wire transfer in accordance with written instructions provided by Krall. Krall
hereby acknowledges and agrees that the Separation Payment represents payment in
full of all salary, wages, compensation, unreimbursed business expenses,
vacation pay, and any and all other amounts due and owing to Krall as of the
Separation Date. Krall further acknowledges and agrees that except as otherwise
expressly provided for herein, no additional compensation or amounts of any kind
are or will be due to Krall from PURE. It is intended that the tax treatment of
said Separation Payment is to be governed by Section 3.2.5, below.

3.2.2 Purchase of Intellectual Property. Upon execution and delivery of this
Agreement by Krall and the satisfaction of the conditions under Section 3.13,
below, PURE shall pay to Krall as an “Intellectual Property Purchase Payment”
the sum of One Hundred Twenty-five Thousand Dollars ($125,000.00). Said
Intellectual Property Purchase Payment shall be in the form of check or wire
transfer in accordance with written instructions provided by Krall. In addition,
PURE will issue to Krall 850,000 shares of common stock in accordance with the
terms contained in Section 3.3. Krall hereby acknowledges and agrees that the
Intellectual Property Purchase Payment represents payment in full by PURE for
the purchase of all Intellectual Property from Krall and that future access to
this Intellectual Property will be provided by Krall as additional consideration
for the Severance Payment provided in Section 3.2.3 and through the Consulting
Relationship detailed in Section 4.6. Krall further acknowledges and agrees that
except as otherwise expressly provided for herein, no additional compensation or
amounts of any kind are or will be due to Krall from PURE.

3.2.3. Severance Payment. PURE shall also pay to Krall, as an independent
contractor, the sum of Five Hundred Forty Dollars ($540,000.00) as the
“Severance Payment”. The Severance Payment shall be payable in eighteen
(18) equal monthly installments of Thirty Thousand Dollars ($30,000.00) each,
commencing on the 30th day after Separation Date and continuing month-to-month
on the same day of each successive calendar month until the Severance Payment is
paid in full. All monthly payments shall be in the form of check or wire
transfer in accordance with written instructions provided by Krall.

3.2.4. Escrow Trust Account. Upon the earlier of (i) PURE receiving a total of
Three Million Dollars ($3,000,000.00); or, (ii) sixty (60) days from Separation
Date, PURE will deposit Five Hundred Thousand Dollars ($500,000.00) into an
escrow account established at a commercial bank, exclusively dedicated to the
purpose of ensuring availability of the funds necessary to pay the monthly
Severance Payment to Krall.

3.2.5. Taxes, Withholdings, and Related Offsets. PURE shall withhold required
state, federal and social security taxes and other standard or specific
deductions from the payment of Krall’s $25,000.00 Separation Payment addressed
in Section 3.2.1 above. The Separation Payment hereunder will be considered

 

2



--------------------------------------------------------------------------------

“earnings” or “compensation”, as those terms are commonly defined.

3.3 Stock Issuance.

3.3.1. Intellectual Property Purchase Shares. Within eight (8) days after the
Separation Date, PURE shall issue to Krall eight hundred fifty thousand
(850,000) shares of its restricted common stock (the “Purchase Shares”) for the
purposes specifically expressed in Section 3.2.2. As such, as additional
consideration for the Purchase Shares, upon issuance Krall hereby irrevocably
sells, assigns, and transfers to PURE all of Krall’s clients, contacts, and
personal goodwill not previously assigned to PURE and to be developed in the
future by Krall with regard to the business and products of PURE. The issuance
of the Purchase Shares shall be further governed by the additional terms and
conditions noted below.

3.3.2. Registration/Piggyback Rights. Within thirty (30) days of the Separation
Date, PURE will either (i) include the Purchase Shares in an S-1 registration
statement to be filed by PURE; or, if available, (ii) register the Purchase
Shares on a duly prepared Form S-8 to be filed with the SEC. PURE will use its
best efforts to have any such Registration Statement(s) including Krall’s shares
become effective, and to keep such registration statement effective until the
earlier of (i) the date on which all Purchase Shares covered by such
registration statement have been sold; or, (ii) the date on which all Purchase
Shares covered by such registration statement may be sold without volume
restrictions pursuant to Rule 144(b)(1); or, (iii) three (3) years from the
Separation Date.

3.3.3. Lock-up Restriction. The Purchase Shares shall be subject to “lock up”,
as that term in commonly defined in a securities context. Krall shall sell no
more than eighty-five thousand (85,000) shares of the Purchase Shares in any
thirty (30)-day period.

3.3.4. Irrevocable Proxy. Concurrent with the execution of this Agreement, Krall
shall also execute that certain Irrevocable Proxy, in the form attached hereto
as Exhibit A, which shall grant to a person to be designated the right to vote
the Purchase Shares for as long as they remain in the name of Krall.

3.3.5. Agreement Not to Short. Krall hereby agrees that at no time after the
Effective Date shall he directly, indirectly, or cause, “short” the stock of
PURE, as that term is commonly defined in a securities context.

3.3.6 Address for Stockholder Notice and Records. Krall will provide to PURE the
address for stockholder notice and records and instructions for delivery of
stock within 5 business days following the Separation Date.

3.4 Health Insurance Coverage. The health insurance, including medical, dental
and vision coverage, currently in place and provided for Krall and his eligible
family members by PURE shall continue uninterrupted, at the sole cost and
expense of PURE, for a period of eighteen (18) months following the Separation
Date (the “Extended Coverage Period”). If PURE cannot provide direct coverage
for Krall as a consultant, then upon timely election by Krall of continued group
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”), PURE shall either pay directly or reimburse Krall for the
COBRA premium payments for Krall and his eligible family members under PURE’s
group medical, dental and vision plans. In the event that PURE discontinues or
changes group insurance coverage, the obligation to provide or reimburse Krall
for substantially similar coverage will continue through the Extended Coverage
Period. At the end of the Extended Coverage Period, health insurance coverage
for Krall and his eligible family members shall cease unless pursuant to
applicable law Krall makes a proper election to further continue such coverage,
if available. All such coverage beyond the Extended Coverage Period, if any,
will be solely at the expense of Krall and subject to the terms and conditions
of the documents governing the health insurance plan.

3.5 Complete Release and Hold Harmless. Krall, on behalf of himself, his spouse,
his heirs, personal representatives, successors, assigns and all others claiming
through or under him, and PURE, for itself and its

 

3



--------------------------------------------------------------------------------

successors and assigns, hereby agree to release, discharge, and hold harmless
each other and their respective directors, officers, affiliates, and attorneys,
and each of their successors and assigns, from any and all known and unknown
claims of every nature and kind whatsoever which they now or hereafter may have
with respect to each other and/or the Released Claims, notwithstanding
Section 1542 of the California Civil Code, which provides that:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, AND WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

All rights under §1542 of the California Civil Code are hereto expressly, fully,
knowingly and intentionally forever waived and relinquished by the Parties. All
Parties hereby acknowledge that each understands the significance and
consequences of such specific waiver under §1542 of the California Civil Code,
and that each has had the opportunity to seek the advice of legal counsel of
their choosing.

3.6 Scope of Krall’s Release. Krall further expressly understands that the
rights being waived hereunder specifically include, but are not limited to, any
and all claims under (as any of the same may be amended from time to time) Title
VII of the Civil Rights Act of 1964; Sections 1981 and 1983 of the Civil Rights
Act of 1866; Equal Pay Act; Americans with Disabilities Act; Age Discrimination
in Employment Act; Krall Retirement Income Security Act; Fair Labor Standards
Act; Family and Medical Leave Act; WARN Act; the United States and California
Constitutions; California Fair Employment and Housing Act; California Family
Rights Act; California Labor Code; any applicable California Industrial Welfare
Commission Wage Order; with respect to the foregoing constitutional and
statutory references, any comparable constitution, statute or regulation of any
other state; all claims of discrimination or harassment on account of race, sex,
sexual orientation, national origin, religion, disability, age, pregnancy,
veteran’s status, or any other protected status under any federal or state
statute; any federal, state or local law enforcing express or implied employment
contracts or covenants of good faith and fair dealing; any federal, state or
local laws providing recourse for alleged wrongful discharge or constructive
discharge, termination in violation of public policy, tort, physical or personal
injury, emotional distress, fraud, negligent misrepresentation, defamation, and
any similar or related claim; together with any claim under any other local,
state or federal law or constitution governing employment, discrimination or
harassment in employment, or the payment of wages or benefits, whether or not
now known, suspected or claimed, which Krall ever had, now has, or may claim to
have as of the date of this Agreement. This Agreement and the scope of the
release by Krall hereunder expressly includes any statutory claims, including,
but not limited to, claims under the Age Discrimination in Employment Act (the
“ADEA”) and the Older Workers’ Benefit Protection Act (“OWBPA”), except that
this Agreement does not waive rights or claims under the ADEA, or otherwise,
which may arise after the Effective Date of this Agreement.

3.7 After Acquired Information. The Parties acknowledge that they may hereafter
discover information, facts, or circumstances different from or in addition to
those which they now know or believe to be true. Except as otherwise provided
herein to the contrary, this Agreement shall remain in full force and effect in
all respects notwithstanding such discovery, and in accordance with the
irrevocable waiver and relinquishment of provisions of California Civil Code
Section 1542 or otherwise, the Parties expressly accept and assume the risk of
such possible additions to or differences from those facts now known or believed
to be true.

3.8 Enforceability. The enforceability of this Agreement is conditioned upon
each respective Party satisfying its respective obligations hereunder.

3.9 Assignment of Released Claims. The Parties hereby covenant that none of the
Released Claims has been assigned to any other person, and that no other person
has any interest in any of the Released Claims. In the event any other person
asserts any interest with respect to the Released Claims, then the Party
breaching this covenant shall indemnify the Party against whom such claim is
asserted for any and all damages, costs, and fees.

3.10 Specific Exclusion. It is expressly understood that the release contained
in this Agreement does not

 

4



--------------------------------------------------------------------------------

encompass the promises and obligations of the Parties under this Agreement. This
Agreement also does not contemplate or include within the release hereunder
post-Effective Date intentionally willful, tortious, or criminal acts of either
Party, such acts being expressly excluded from this Agreement.

3.11 No Admission of Liability. Notwithstanding the terms and conditions of this
Agreement, execution hereof shall in no manner or form constitute the admission
of liability or of responsibility by either Party in respect to the Employment
Relationship or otherwise.

3.12 Closing. The transactions and initial payments envisioned hereunder shall
be held at a closing (the “Closing”) as part of a meeting of the Board of
Directors of PURE. All terminations and appointments shall be effected at the
Closing. The obligation to make payments under Sections 3.2.1. and 3.2.2
(collectively, the “Closing Payments”) are expressly dependent and arise on the
termination and appointments provided for herein. It is further expressly agreed
by the Parties:

(a) All terminations and appointments at the Closing shall be made in advance of
the Closing Payments. However, such terminations and appointments shall be null
and void in the event of the failure to timely satisfy the Closing Payments.

(b) The Parties recognize that the funds to satisfy the Closing Payments will be
transferred to PURE as of the date of the Closing (the “Closing Date”). PURE
shall provide to Krall evidence of the transfer of the funds on the Closing
Date.

(c) So long as evidence is presented to Krall that the funds have been
transferred to PURE as of the Closing Date then Krall agrees to delay receipt of
the Closing Payments until the funds have been cleared by PURE’s bank as being
available for payment by PURE, but in no case more than seventy-two (72) hours
after the Closing.

IV

EMPLOYMENT RELATED PROVISION

4.1 Termination. The Parties hereby agree that Krall’s termination of employment
with PURE of the Parties and is effective 13 August 2013, and that his last day
of employment by and with PURE shall be deemed to be the 13th day of August,
2013 (the “Separation Date”).

4.2 Termination of Positions. As of the Separation Date and as additional
consideration hereunder, any and all positions held by Krall in and with PURE
have been terminated, including though not limited to the positions of CEO and
Chairman of the Board of PURE.

4.3 Employment Agreement. The Parties hereby agree that all payment and related
compensation obligations arising under the Employment Agreement are hereby null
and void.

4.4 Express Waiver of Any Other Amounts. Krall hereby acknowledges that he is
not entitled to receive, and will not claim, any damages, rights, benefits, or
compensation other than as expressly set forth in this Agreement.

4.5 Return of Materials. Upon execution of this Agreement Krall shall promptly
deliver to PURE all equipment, notebooks, documents, memoranda, reports, files,
samples, books, correspondence, lists, computer disks and data bases, computer
programs and reports, computer software, and all other written, graphic and
computer generated or stored records relating to the business of PURE which are
or have been in the possession or under the control of Krall, in addition to all
property owned by PURE which is in his possession or under his control,
including though not limited to credit cards, entry cards, identification badges
and keys. The Parties have agreed that certain electronics will be retained by
Krall after having been properly cleared by PURE.

 

5



--------------------------------------------------------------------------------

4.6 Consulting Relationship. As additional consideration in exchange for the
Severance Payment and Purchase of Intellectual Property, Krall agrees to provide
consulting services to PURE for no additional charge from the Separation Date up
to and until twelve (12) months thereafter (the “Consulting Period”). It is the
express intention of PURE that Krall performs services during the Consulting
Period as an independent contractor to PURE. Nothing in this Agreement shall in
any way be construed to constitute Krall as an agent, employee, or
representative of PURE. Without limiting the generality of the foregoing, Krall
is not authorized to bind PURE to any liability or obligation or to represent
that Krall has any such authority. During the Consulting Period, upon the
request of PURE, Krall shall be reasonably available to consult with PURE for no
more than 10-hours per week, without carryovers. Throughout the term of the
Consulting Period, PURE agrees that its requests of Krall for specific blocks of
consulting time will reasonably accommodate Krall’s anticipated business
obligations independent of PURE. As part of the consulting services, Krall shall
be obligated to, among other things, provide ongoing access to his Intellectual
Property as described below and to reasonably assist and advise PURE on all
aspects of PURE’s business and obligations whether arising prior to or after the
Separation Date. As such, as additional consideration for the Purchase Shares
upon issuance Krall hereby irrevocably sells, assigns, and transfers to PURE all
of Krall’s clients, contacts, and personal goodwill not previously assigned to
PURE or that developed in the course of the Consulting Relationship as referred
to in Section 4.6.

V

CONFIDENTIALITY AND BUSINESS RELATED COVENANTS

5.1 Non-Disclosure of Business Information. Krall shall not at any time, either
directly or indirectly, use, divulge, disclose or communicate to any person,
firm, or corporation, in any manner whatsoever, any confidential information
concerning any matters affecting or relating to the business of PURE, including,
without limitation, the names, buying habits or practices of any of its
customers, its marketing methods and related data, the names of any of its
vendors or suppliers, costs of materials, the prices it obtains or has obtained
or at which it sells or has sold its products or services, manufacturing and
sales, costs, lists or other written records used in PURE’s business,
compensation paid to employees and other terms of employment, business plans,
financial projections and reports, business strategies, internal operating
procedures and other confidential business information from which the PURE might
derive an economic or competitive advantage, or any other confidential
information of, about or concerning the business of PURE, its manner of
operation, or other confidential data of any kind, nature, or description,
whether or not labeled “secret” or “confidential”. The Parties hereby stipulate
that as between them, the foregoing matters are important, material, and
confidential trade secrets and affect the successful conduct of the PURE’s
business and its goodwill, and that any breach of any term of this paragraph is
a material breach of this Agreement.

5.2 Trade Secrets. Krall shall not at any time, either directly or indirectly,
use, divulge, disclose or communicate to any person, firm, or corporation, in
any manner whatsoever, any of PURE’s trade secrets, including without
limitation, confidential information; customer lists; information concerning
current or any future and proposed work, services or products; the fact that any
such work, services or products are planned, under consideration, or in
production, as well as any description thereof, computer programs or computer
software. Krall agrees that these restrictions shall also apply to (i) trade
secrets belonging to third parties in the possession of PURE; and, (ii) trade
secrets conceived, originated, discovered, or developed by PURE during the term
of his employment.

5.3 Competition Covenant. Krall hereby agrees that during and throughout the
forty-eight (48) months immediately following the Separation Date he shall not:

(a) Directly or indirectly, in an individual or representative capacity, own an
interest in, operate, join, control, finance (whether as a lender or investor),
share in the earnings of, participate in, engage in or be connected as an
officer, employee, agent, independent contractor, partner, shareholder, member,
consultant, employer, investor, or principal of any corporation, partnership,
proprietorship, firm, association, person, or any other entity engaged in any
aspect of the business of PURE, or which is otherwise in competition with PURE,
notwithstanding the location of said other business; and

 

6



--------------------------------------------------------------------------------

(b) Permit his name to be used, directly or indirectly, by any person,
corporation, partnership or other business entity engaged in the business of
PURE.

5.4 Non-Solicitation of Employees. During and throughout the forty-eight
(48) months immediately following the Separation Date Krall shall not, directly
or indirectly, cause or induce, or attempt to cause or induce, any employee of
PURE to terminate his or her employment with PURE, as such employment exists at
any time following the Effective Date.

5.5 Non-Solicitation of Business. During and throughout the forty-eight
(48) months immediately following the Separation Date Krall shall not, directly
or indirectly, (i) solicit business from any customer of PURE, to the extent
such business relates to a product or service competitive with an PURE product
or service; or, (ii) otherwise attempt to induce any such customer of PURE to
cease doing business with, or to decrease the amount of business such customer
does with, PURE.

5.6 Intellectual Property. The Parties agree that all trade secrets, inventions,
ownership rights, developments, and all ideas, techniques, inventions, systems,
formulas, discoveries, technical information, programs, prototypes and similar
developments (collectively, the “Developments”) developed, created, discovered,
made, written, or obtained by Krall in the course of or as a result, directly or
indirectly, of performance of his duties to the Company, and all related
intellectual property, copyrights, patent rights, trade secrets and other forms
of protection thereof, shall be and remain the property of PURE (collectively,
the “Intellectual Property”). Krall agrees to execute or cause to be executed
such assignments and applications, registrations and other documents and to take
such other action as may be requested by PURE to enable PURE to protect its
rights in and to any such Intellectual Property and Developments. Under the
Consulting Relationship, Krall further agrees, pursuant to the Consulting
agreement hereunder, to provide ongoing access to all of Krall’s knowledge
including, but not limited to, research and development, manufacturing,
marketing, finance, general management, legal, regulatory, and corporate history
and circumstances related to the Intellectual Property.

5.7 Mutual Non-Disparagement. Following the Separation Date: (i) Krall will not
make or cause to be made any statements or remarks (including, without
limitation, the repetition or distribution of disparaging, derogatory or
damaging rumors, allegations, negative reports or comments), whether written,
electronic or oral, that are directly or indirectly disparaging, derogatory or
damaging to PURE or any of its respective past, current or future affiliates,
officers, directors, shareholders, employees, consultants, advisors,
representatives, trustees, subsidiaries, divisions, parent companies, clients or
customers or their policies and procedures, business, practices or financial
condition; and, (ii) PURE will not make or cause to be made any statements or
remarks (including, without limitation, the repetition or distribution of
disparaging, derogatory or damaging rumors, allegations, negative reports or
comments), whether written, electronic or oral, that are directly or indirectly
disparaging, derogatory or damaging to Krall. However, the foregoing
restrictions shall not apply to any statements by Krall or by PURE that are made
truthfully in response to a subpoena or as otherwise required by applicable law
or other compulsory legal process, or those made in the context of a
confidential professional relationship such as between the Parties and legal
counsel, accountants and/or financial advisors.

VI

ADDITIONAL REPRESENTATIONS AND OBLIGATIONS

6.1 Consideration Period. This Agreement has been delivered to Krall on the 2nd
day of August, 2013. Pursuant to law, Krall has twenty-one (21) days to consider
this Agreement. Pursuant to Section 6.3, below, Krall has been encouraged to
seek legal counsel to consider and review this Agreement and based on said
review is waiving entitlement to said twenty-one day Consideration Period.

6.2 Revocation Period. Upon execution of this Agreement, Krall shall have seven
(7) days to revoke the Agreement. Any such revocation by Krall must be in
writing and delivered to PURE pursuant to the notice requirements of this
Agreement. If timely revoked by Krall, this Agreement will not be effective or
enforceable, and

 

7



--------------------------------------------------------------------------------

all Parties shall be immediately released of all obligations hereunder, with no
effect on any of the claims each Party may otherwise possess.

6.3 Independent Legal Counsel. The Parties to this Agreement warrant, represent,
and agree that in executing this Agreement, they do so with full knowledge of
the rights each may have with respect to the other Party, and that each has
received, or has had the opportunity to receive, independent legal advice as to
these rights. Each of the Parties has executed this Agreement with full
knowledge of these rights, and under no fraud, duress, or undue influence.

6.4 Waiver of Age Discrimination Claim. Krall understands that the release
contained in this Agreement had to meet certain requirements to constitute a
valid release of any claims under the Age Discrimination in Employment Act
(“ADEA”), and Krall hereby represents that all such requirements were in fact
satisfied. These requirements required the following, each of which has in fact
been satisfied: (i) execution of this Agreement by Krall has been knowing and
voluntary, and free from duress, coercion and mistake of fact; (ii) this
Agreement is in writing and is understandable; (iii) this Agreement has waived
current ADEA claims explicitly; (iv) this Agreement has not waived future ADEA
claims; (v) the release by Krall hereunder of ADEA claims has been paid for with
something to which Krall was not already entitled; (vi) this Agreement has
advised Krall to consult an attorney; (vii) this Agreement has given Krall
twenty-one (21) days to consider the ADEA release contained in this Agreement;
and, (viii) this Agreement has given Krall seven (7) days within which to revoke
the ADEA release contained in this Agreement after execution.

6.5 Execution and Effect of Agreement.

6.5.1. By PURE. PURE hereby warrants and represents to Krall the following:

(a) It has the requisite power and authority to enter into and carry out the
terms and conditions of this Agreement, as well as all transactions contemplated
hereunder. All proceedings have been taken and all authorizations have been
secured which are necessary to authorize the execution, delivery, and
performance by PURE of this Agreement. This Agreement has been duly and validly
executed and delivered by PURE and constitutes the valid and binding obligations
of PURE, enforceable in accordance with the respective terms.

(b) The consummation by PURE of the transactions herein contemplated, including
the execution, delivery and consummation of this Agreement, will not violate any
judgment, law, order, writ, rule or regulation, or determination or decree of
any arbitrator, court, or other governmental agency or administrative body
(collectively, “Requirement of Law”) applicable or binding upon PURE.

6.5.2. By Krall. Krall hereby warrants and represents to PURE the following:

(a) He has the requisite power and authority to enter into and carry out the
terms and conditions of this Agreement, as well as all transactions contemplated
hereunder. All proceedings have been taken and all authorizations have been
secured which are necessary to authorize the execution, delivery, and
performance by Krall of this Agreement. This Agreement has been duly and validly
executed and delivered by Krall and constitutes the valid and binding
obligations of Krall, enforceable in accordance with the respective terms.

(b) The consummation by Krall of the transactions herein contemplated, including
the execution, delivery, and consummation of this Agreement, will not violate
any Requirement of Law applicable or binding upon Krall.

6.6 Investment Representations. Krall is an “accredited investor”, as that term
is defined under Rule 501(a) of Regulation D under the Securities Act of 1933.
Krall shall execute and deliver all documentation prepared and reasonably
requested by PURE in order to confirm Krall’s status as an accredited investor.

6.7 No Cooperation. Krall will not act in any manner that might damage the
business of PURE.

 

8



--------------------------------------------------------------------------------

Krall will not counsel or assist any attorneys or their clients in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints by any third party against PURE and/or any officer,
director, employee, agent, representative, shareholder or attorney of PURE,
unless under a subpoena or other court order to do so or upon the express
written consent of PURE. Krall further agrees both to immediately notify PURE
upon receipt of any court order, subpoena, or any legal discovery device that
seeks or might require the disclosure or production of the existence or terms of
this Agreement, and to furnish, within two (2) business days of its receipt, a
copy of such subpoena or legal discovery device to PURE.

6.8 Expenses. Each Party shall pay the fees and expenses of such Party’s
advisers, counsel, accountants, and other experts, if any, and all other
expenses incurred by such Party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement, and shall hold the other
Party hereto harmless against, any liability, loss or expense (including,
without limitation, reasonable attorneys’ fees and out-of-pocket expenses)
arising in connection with any claim for such fees and expenses.

6.9 Tax Liability. Krall represents and warrants that neither PURE nor its
attorneys nor anyone affiliated with PURE has made any representations regarding
the taxability of the payments and issuance of stock hereunder and that Krall
has not relied upon any such representation in entering into this Agreement.
Krall further represents and warrants that he shall be solely responsible for
the payment of any and all federal, state and local taxes which may become due,
if any, as a result of the payments and issuance of stock hereunder. Krall shall
hold PURE harmless from and indemnify it for the payment of any taxes (including
interest) or penalties, and any costs or attorneys’ fees related to such
payment, if any, that may be asserted against it by any government agency at any
time as a result of the payments or issuance of stock hereunder.

6.10 Death or Disability. In the event of Krall’s death or Complete Disability,
PURE will continue all commitments under this Agreement, including but not
limited to all payments to Krall, his estate, successors, or assigns, provided
for hereunder including but not limited to those in connection with the
purchase, severance, common stock and insurance obligations hereunder. The term
Complete Disability shall mean the inability of Krall to perform his duties
under this Agreement by reason of any incapacity, physical or mental, based upon
medical advice or an opinion provided by two licensed physicians acceptable to
PURE, determines to have incapacitated Krall from satisfactorily performing his
usual services for PURE under this Agreement.

6.11 Directors and Officers Insurance. For a period of five (5) years commencing
with the Separation Date, PURE shall continue to maintain directors and officers
insurance coverage or by tail/run off coverage or otherwise on terms no less
favorable than those in place on the Separation Date. If for any reason PURE
determines to discontinue such coverage within said five year period, Krall
shall be provided sixty (60) days advanced written notice of that event.

6.12 Public Disclosures. The Parties agree that with regard to the public
disclosure of the transactions envisioned hereunder: (i) PURE shall issue a
press release in the form attached hereto as Exhibit “B”; and (ii) the Form 8-K
to be filed by PURE will be approved by Krall prior to filing, with approval not
to be unreasonably withheld.

VII

INTENDED TAX RESULTS

7.1 Excise Tax. The Parties believe that the payments and issuance under this
Agreement do not constitute “excess parachute payments” under Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”), or any successor
provision. Notwithstanding such belief and intent, if any payment or benefit due
under this Agreement, together with all other payments and benefits (including,
without limitation, equity-based compensation awards) to which Krall is entitled
from PURE, would (if paid or provided) constitute an “excess parachute payment”,
the amounts otherwise payable and benefits otherwise due under this Agreement
will either (i) be delivered in full, or (ii) be limited to the minimum extent
necessary to ensure that no portion thereof will fail to be tax-deductible to
PURE by reason of Section 280G of the Code, whichever of the foregoing amounts,

 

9



--------------------------------------------------------------------------------

taking into account the applicable federal, state or local income and employment
taxes and the excise tax imposed under Section 4999 of the Code, results in
Krall’s receipt, on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be subject to the
excise tax imposed under Section 4999 of the Code. In the event that the
payments and/or benefits are to be reduced pursuant to this Section 7.1, such
payments and benefits shall be reduced such that the reduction of compensation
to be provided to Krall as a result of this Section 7.1 is minimized. In
applying this principle, the reduction shall be made in a manner consistent with
the requirements of Section 409A of the Code and where two economically
equivalent amounts are subject to reduction but payable at different times, such
amounts shall be reduced on a pro rata basis but not below zero. No reduction or
limitation under this Section 7.1 shall apply to payments made for the purchase
of intellectual property from Krall by PURE.

7.2 Compliance with Section 409A.

7.2.1. Intent. The intent of the Parties is that payments and benefits under
this Agreement comply with Section 409A of the Code and the regulations and
guidance promulgated thereunder (collectively “Section 409A”). Accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. If Krall notifies PURE (with reasonable specificity as to
the reason therefor) that Krall believes that any provision of this Agreement
(or of any award of compensation, including equity compensation or benefits)
would cause Krall to incur any additional tax or interest under Section 409A and
PURE concurs with such belief or PURE (without any obligation whatsoever to do
so) independently makes such determination, PURE shall, after consulting with
Krall, reform such provision to attempt to comply with Section 409A through good
faith modifications to the minimum extent reasonably appropriate to conform with
Section 409A. To the extent that any provision hereof is modified in order to
comply with Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit/burden to Krall and PURE of the applicable provision
without violating the provisions of Section 409A.

7.2.2. Specific Provisions. A termination of employment shall not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits upon or following a termination of employment
unless such termination is also a “separation from service” within the meaning
of Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service”. If Krall is deemed on the date of termination to
be a “specified employee” within the meaning of that term under
Section 409A(a)(2)(B) of the Code, then with regard to any payment or the
provision of any benefit that is specified as subject to this Section or that is
otherwise considered deferred compensation under Section 409A payable on account
of a “separation from service,” and that is not exempt from Section 409A as
involuntary separation pay or a short-term deferral (or otherwise), such payment
or benefit shall be made or provided at the date which is the earlier of (i) the
expiration of the six (6)-month period measured from the date of such
“separation from service” of Krall, and (ii) the date of Krall’s death (the
“Delay Period”). Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this Section 7.2.2. (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to Krall in a lump sum without interest, and
any remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.

7.2.3. Reimbursement. With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A, (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided that the
foregoing clause (ii) shall not be violated without regard to expenses
reimbursed under any arrangement covered by Section 105(b) of the Code solely
because such expenses are subject to a limit related to the period the
arrangement is in effect and (iii) such payments shall be made on or before the
last day of Krall’s taxable year following the taxable year in which the expense
occurred.

 

10



--------------------------------------------------------------------------------

7.2.4. Date of Payment. Whenever a payment under this Agreement specifies a
payment period with reference to a number of days, the actual date of payment
within the specified period shall be within the sole discretion of PURE.

7.3 Tax Cooperation and Exchange of Information. Each Party shall cooperate
fully at such time and to the extent reasonably requested by the other Party in
connection with the preparation and filing of any tax return or claim for
refund, or the conduct of any audit, dispute, proceeding, suit, or action
concerning any tax issues or other tax matters considered in this Agreement.
Such cooperation shall include, without limitation, the following: (i) the
retention and provision on reasonable demand of books, records, documentation,
or other information relating to the tax matters under this Agreement; (ii) the
provision of additional information, including an explanation of material
provided under subparagraph (i), to the extent such information is necessary or
reasonably helpful in connection with the foregoing; (iii) the execution of any
document that may be necessary or reasonably helpful in connection with the
filing of a tax return or in connection with any audit, dispute, proceeding,
suit or action; and, (iv) such Party’s commercially reasonable efforts to obtain
any documentation from a governmental authority or a third party that may be
necessary or reasonably helpful in connection with any of the foregoing. Each
Party further agrees: (i) not to take any action reasonably expected to result
in a new or changed position on a tax issues under this Agreement that is
detrimental to the other Party; and, (ii) to take any action reasonably
requested by the other Party that would reasonably be expected to result in or
produce a benefit or avoids a detriment to such other Party with regard to tax
issues under this Agreement. However, the preceding sentence and corresponding
obligation shall not apply to any situation in which a Party’s tax and/or legal
advisors determine in good faith that taking a position consistent with the
position of the other Party would violate any applicable state or federal rule
or law, including without limitation generally accepted accounting principles,
SEC reporting rules, and state or federal tax laws and regulations.

VIII

ADDITIONAL PROVISIONS

8.1 Executed Counterparts. This Agreement may be executed in any number of
counterparts, all of which when taken together shall be considered one and the
same agreement, it being understood that all Parties need not sign the same
counterpart. In the event that any signature is delivered by fax or by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the Party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof. Each of the Parties hereby expressly
forever waives any and all rights to raise the use of a fax machine or E-Mail to
deliver a signature, or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of a fax machine or E-Mail, as a
defense to the formation of a contract.

8.2 Successors and Assigns. Except as expressly provided in this Agreement, each
and all of the covenants, terms, provisions, conditions and agreements herein
contained shall be binding upon and shall inure to the benefit of the successors
and assigns of the Parties hereto.

8.3 Article and Section Headings. The article and section headings used in this
Agreement are inserted for convenience and identification only and are not to be
used in any manner to interpret this Agreement.

8.4 Severability. Each and every provision of this Agreement is severable and
independent of any other term or provision of this Agreement. If any term or
provision hereof is held void or invalid for any reason by a court of competent
jurisdiction, such invalidity shall not affect the remainder of this Agreement.
Similarly, the obligations of the Parties shall remain in full force and effect
in the event any of the intended tax results hereunder shall be denied or
otherwise become unavailable.

8.5 Governing Law. This Agreement shall be governed by the laws of the State of
California, without giving effect to any choice or conflict of law provision or
rule (whether of the State of California or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of

 

11



--------------------------------------------------------------------------------

California. If any court action is necessary to interpret and or enforce the
terms and conditions of this Agreement, the Parties hereby agree that the
Superior Court of California, San Diego, shall be the sole jurisdiction and
venue for the bringing of such action.

8.6 Entire Agreement. This Agreement, and all references, documents, or
instruments referred to herein, contains the entire agreement and understanding
of the Parties hereto in respect to the subject matter contained herein. The
Parties have expressly not relied upon any promises, representations,
warranties, agreements, covenants, or undertakings, other than those expressly
set forth or referred to herein. This Agreement supersedes any and all prior
written or oral agreements, understandings, and negotiations between the Parties
with respect to the subject matter contained herein.

8.7 Additional Documentation. The Parties hereto agree to execute, acknowledge,
and cause to be filed and recorded, if necessary, any and all documents,
amendments, notices, and certificates which may be necessary or convenient under
the laws of the State of California.

8.8 Attorney’s Fees. If any legal action (including arbitration) is necessary to
interpret and or enforce the terms and conditions of this Agreement, the
prevailing Party shall be entitled to costs and reasonable attorney’s fees.

8.9 Amendment. This Agreement may be amended or modified only by a writing
signed by all Parties.

8.10 Remedies.

8.10.1. Specific Performance. The Parties hereby declare that it is impossible
to measure in money the damages which will result from a failure to perform any
of the obligations under this Agreement. Therefore, each Party waives the claim
or defense that an adequate remedy at law exists in any action or proceeding
brought to enforce the provisions hereof.

8.10.2. Cumulative. The remedies of the Parties under this Agreement are
cumulative and shall not exclude any other remedies to which any person may be
lawfully entitled.

8.11 Waiver. No failure by any Party to insist on the strict performance of any
covenant, duty, agreement, or condition of this Agreement or to exercise any
right or remedy on a breach shall constitute a waiver of any such breach or of
any other covenant, duty, agreement, or condition.

8.12 Assignability. This Agreement is not assignable by either Party without the
expressed written consent of all Parties.

8.13 Notices.

8.13.1. Method and Delivery. All notices, requests and demands hereunder shall
be in writing and delivered by hand, by registered or certified mail, or by
recognized commercial over-night delivery service (such as Federal Express, UPS,
or DHL), and shall be deemed given (a) if by hand delivery, upon such delivery;
(b) if by mail, upon delivery of registered or certified mail, postage prepaid;
(c) if by recognized commercial over-night delivery service, upon such delivery.

8.13.2 Addresses for Notice.

If to PURE:

Attn: Chairman of the Board, Chief Executive Officer and Chief Financial Officer

1725 Gillespie Way

El Cajon, CA 92020

 

12



--------------------------------------------------------------------------------

If to Krall:

Address to be provided to PURE within 5 business days following the Separation
Date.

8.14 Time. All Parties agree that time is of the essence as to this Agreement.

8.15 Provision Not Construed Against Party Drafting Agreement. This Agreement is
the result of negotiations by and between the Parties, and each Party has had
the opportunity to be represented by independent legal counsel of its choice.
This Agreement is the product of the work and efforts of all Parties, and shall
be deemed to have been drafted by all Parties. In the event of a dispute, no
Party hereto shall be entitled to claim that any provision should be construed
against any other Party by reason of the fact that it was drafted by one
particular Party.

8.16 Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof as if set out in full herein.

8.17 Recitals. The facts recited in Article II, above, are hereby conclusively
presumed to be true as between and affecting the Parties.

8.18 Definitional Provisions. For purposes of this Agreement, (i) those words,
names, or terms which are specifically defined herein shall have the meaning
specifically ascribed to them; (ii) wherever from the context it appears
appropriate, each term stated either in the singular or plural shall include the
singular and plural; (iii) wherever from the context it appears appropriate, the
masculine, feminine, or neuter gender, shall each include the others; (iv) the
words “hereof”, “herein”, “hereunder”, and words of similar import, when used in
this Agreement, shall refer to this Agreement as a whole, and not to any
particular provision of this Agreement; (v) all references to designated
“Articles”, “Sections”, and to other subdivisions are to the designated
Articles, Sections, and other subdivisions of this Agreement as originally
executed; (vi) all references to “Dollars” or “$” shall be construed as being
United States dollars; (vii) the term “including” is not limiting and means
“including without limitation”; and, (viii) all references to all statutes,
statutory provisions, regulations, or similar administrative provisions shall be
construed as a reference to such statute, statutory provision, regulation, or
similar administrative provision as in force at the date of this Agreement and
as may be subsequently amended.

VIII

EXECUTION

IN WITNESS WHEREOF, this PURCHASE, SEVERANCE, AND RELEASE AGREEMENT has been
duly executed by the Parties in San Diego, California, and shall be effective as
of and on the Effective Date set forth in Article I of this Agreement. Each of
the undersigned Parties hereby represents and warrants that it (i) has the
requisite power and authority to enter into and carry out the terms and
conditions of this Agreement, as well as all transactions contemplated
hereunder; and, (ii) it is duly authorized and empowered to execute and deliver
this Agreement.

THE PARTIES HAVE CAREFULLY READ THIS ENTIRE AGREEMENT. ITS CONTENTS AND THE
RELEASE CONTAINED HEREIN HAVE BEEN FULLY EXPLAINED TO THEM BY THEIR ATTORNEYS,
OR THEY HAVE VOLUNTARILY ELECTED NOT TO SEEK THE ADVICE OF AN ATTORNEY. THE
PARTIES FULLY UNDERSTAND THE FINAL AND BINDING EFFECT OF THIS AGREEMENT. THE
ONLY PROMISES OR REPRESENTATIONS MADE TO EACH OF THE PARTIES ABOUT THIS
AGREEMENT, OR TO INDUCE THEM TO SIGN THIS AGREEMENT, ARE CONTAINED IN THIS
AGREEMENT. THE PARTIES ARE SIGNING THIS AGREEMENT KNOWINGLY AND VOLUNTARILY.

 

13



--------------------------------------------------------------------------------

EXECUTION PAGE TO PURCHASE, SEVERANCE, AND RELEASE AGREEMENT

 

KRALL:    PURE:   

PURE BIOSCIENCE, INC.,

a Delaware corporation

 

/s/ Michael L. Krall MICHAEL L. KRALL

 

DATED: 13 August 2013     BY:   /s/ Dennis Atchley     NAME:   DENNIS ATCHLEY  
  TITLE:   Secretary     DATED:   13 August 2013

 

14



--------------------------------------------------------------------------------

EXHIBIT A

IRREVOCABLE PROXY

 

15



--------------------------------------------------------------------------------

EXHIBIT B

PRESS RELEASE

 

16